Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 30, 2015

The Court of Appeals hereby passes the following order:

A15I0224. L.E. SCHWARTZ & SONS, INC. v. YATECA JACKSON.

      On May 12, 2015, the trial court denied defendant L.E. Schwartz & Sons, Inc.’s
motion for summary judgment. The trial court signed a certificate of immediate
review on May 21, 2015, and L.E. Schwartz & Sons, Inc. filed this application for
interlocutory appeal on June 10, 2015.
      Under OCGA § 5-6-34(b), an application for interlocutory appeal must be filed
within 10 days of the date on which a timely certificate of immediate review is
entered in the court below. Genter v. State, 218 Ga. App. 311 (460 SE2d 879)
(1995). Because this application was filed 20 days after entry of the certificate of
immediate review, it is untimely and is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            06/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.